The opinion of the court was filed
Per Curiam.
It is well settled law that we cannot review such cases as this upon their merits. The decision of the court below is final and conclusive as regards the merits involved. The statute does not give either appeal or a writ of error to bring the case before us. We can review the action of the court on certiorari only. On this writ we are restricted to an examination of the regularity of the proceedings. Questions of fact arising or passed upon by the court we will not review. All reasonable conclusions of facts will be presumed to have been correctly found by the court. When no mention is made of any improvements by the viewers, we will not presume that any existed. Much must rest in the sound discretion of the court. While crossing of a railroad track at grade, should be avoided whenever it can reasonably be done, yet in this case, with all the facts before it, the court found it could not be so avoided. We cannot say that it erred therein. There is nothing in the whole case to justify us in reviewing this exercise of discretion.
Judgment affirmed.